&emdash;In an action inter alia to rescind the sale of a business and to compel the surrender of certain promissory notes, plaintiff appeals from so much of an order of the Supreme Court, Queens County, dated September 2, 1976, as, upon enjoining defendant from transferring, assigning or negotiating the said notes, fixed the undertaking which plaintiff was required to file at $15,000. Order. modified by reducing the amount of the undertaking to $1,000, upon condition that plaintiff keep current the payments on the notes in issue, together with the interest accruing thereon. As so modified, order affirmed insofar as appealed from, without costs or disbursements; in the event the condition is not complied with, then order affirmed insofar as appealed from, without costs or disbursements. The order enjoins only the transfer, assignment or negotiation of the notes and not their payment. Therefore, to set the value of the undertaking at the face amount of the notes does not reflect the actual damage which may be sustained by defendant. Cohalan, Acting P. J., Hargett, Damiani, Rabin and Titone, JJ., concur.